Citation Nr: 1343421	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  13-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder, not otherwise specified ("NOS").

2.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983 and from August 2004 to August 2005.  She also had a period of National Guard service.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina.

The issue of entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on her part.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's major depressive disorder, NOD, has been manifested by no greater than symptoms akin to depressed mood, anxiety, chronic sleep impairment, occasional concentration problems, constricted affect, hypervigilance, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for an initial evaluation of 50 percent for major depressive disorder are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

                          Veterans Claims Assistance Act of 2000 ("VCAA")

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans' Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") prior to this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  





This appeal arose from an original grant of service connection. In letters dated October 2006 and February 2007, the Veteran was informed of how to substantiate a claim of entitlement to service connection for her claim.  The letters advised her of what she should do and what VA would do to assist her in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of a service connection claim.  This letter also satisfied the requirements of Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim.  Because the claim for service connection has been substantiated, and a rating assigned, 38 U.S.C.A. §5103(a) notice is no longer required because the purpose that the notice was intended to serve has been fulfilled.  VA's duty to notify the Veteran was satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as a VA mental health examination report, dated December 2010.  Additionally, the claims file contains the Veteran's statements in support of her claim.  The Veteran has not referenced any outstanding, available relevant records not associated with the record.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was afforded a VA mental health examination in December 2010.  The examination reports shows that the examiner reviewed the Veteran's treatment reports of record, performed a comprehensive psychiatric evaluation, elicited from the Veteran her history of mental health symptomatology and treatment, and provided clinical findings detailing the examination results.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  As there is no probative evidence to suggest that the Veteran's major depressive disorder has worsened, the Board concludes that the examination report is adequate upon which to base a decision.  

Analysis 

The Veteran argues that her depressive disorder is more severe than is contemplated by the currently-assigned 30 percent rating. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); see 38 C.F.R. § 3.102.  The Board presently grants a 50 percent rating under the benefit-of-the-doubt doctrine. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected major depressive disorder, NOS, has been evaluated under DC 9434.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas (such as work or school, family relations, judgment, thinking, or mood).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

The Veteran initially sought treatment at the Vet Center in October 2006 for feelings of detachment from her husband, children and other family members.  Her  clinical psychologist and therapist noted in February 2007 that while on active duty in Iraq from August 2004 to September 2005, the Veteran witnessed several instances of assault by service members, which impacted her relationship with her family, her emotional state and her work performance (resulting in poor concentration).  She also reported sleep difficulties, hypervigilance and social isolation.  Additional symptoms included depressed mood, tearfulness, apathy, anhedonia and poor memory.  The counselor noted that although the Veteran began individual therapy in order to improve her feelings of detachment and estrangement from others, in December 2006, she ceased treatment purportedly due to her workload at the United States Postal Service ("USPS"). 

Also of record is a letter from a private psychologist, L.G., who stated that she saw the Veteran for a psychological evaluation in March 2010.  She noted that the Veteran had experienced fear while stationed in Iraq due to hostile enemy forces and began experiencing numerous symptoms of PTSD, including intrusive thoughts, traumatic nightmares, hypervigilance, memory and concentration problems and exaggerated startle response.  She also noted that the Veteran had  distress as a result of undergoing a hysterectomy during service, chronic low back pain, and being medically-discharged from service.  During the mental status evaluation, the Veteran was cooperative, had normal attire, an agitated mood and dysthymic affect.  She denied suicidal or homicidal ideations.  The clinician diagnosed the Veteran with PTSD and depressive disorder, NOS, and assigned a GAF score of 37.

In December 2010, the Veteran was afforded a VA mental health examination, and reported that her depression was the result of the hysterectomy she underwent during service (the Veteran is currently receiving special monthly compensation for loss of a creative organ).  She said that she began outpatient psychotherapy in 2009, attending once every two months; it was also noted that she had seen a psychiatrist and psychologist in 2008.  The Veteran reported that she was taking antidepressant and anti-anxiety medication.  She also reported that she took medication to help her sleep and that, although she was able to get 8 hours of sleep on the medication (and about 4-5 hours without it), she did not like taking it due to the side effects she experienced the next morning.  She endorsed depression, mild to moderate sleep impairment, occasional concentration difficulties and fatigue.  

During the mental status evaluation, she was found to be clean, casually-dressed and cooperative, with a constricted affect and depressed mood.  She was fully-oriented to person, time and place.  Judgment and insight were fair.  She denied delusions or hallucinations, as well as suicidal or homicidal ideations. She also denied experiencing panic attacks.  Significantly, the examiner noted that the results of the Beck Depression indicated that the Veteran was experiencing severe depressive symptoms.  The examiner added that, as the Veteran did not appear to exaggerate or minimize her symptoms, the results were most likely valid.  He also observed that her affect appeared to be consistent with her reported mood symptoms.  

During the examination, the Veteran also reported that she had been working as a carrier for the USPS for 27 years.  Although she reported occasional mild difficulties with tasks due to attention and concentration difficulties, she specifically denied any significant impairment in her ability to complete her occupational tasks, stated that "I wouldn't have my job if it did [cause serious impairment]."  She further reported that she had missed about 10 days of work over the previous 12-month period because she needed to be home alone.  The clinician diagnosed the Veteran with depressive disorder, NOS, finding that her stressors were her combat exposure and the death of her sister in 2006; the assigned GAF score was 57.  He concluded that it was at least as likely as not that her depressive disorder was a result of her hysterectomy and experiences in Iraq, but found that separating the contribution of each of these events to her disorder would require resorting to speculation.  

Although the claims folder contains no additional treatment reports, as requested of the Veteran by the RO, of record is a June 2011 letter from the Veteran's private psychologist, L.G.  As in the previous letter dated April 2010, the clinician wrote that she had seen the Veteran for an initial psychological evaluation in March 2010.  Although she began the next sentence of the letter by stating "Her most recent visit was," the clinician did not indicate a date, which suggests that the Veteran's only visit may have been in March 2010.  L.G. again reported her previous diagnostic findings and, although she did not indicate when she had last evaluated the Veteran, she wrote that the Veteran continued to suffer significant disturbances in all areas of her life due to PTSD and depressive symptoms, was feeling more depressed, helpless and hopeless, and had taken some time off from work in "December," but did not indicate the year.  She added that her sleep was poor and that she felt fatigued.  L.G. opined that the Veteran was permanently and totally disabled.  

Throughout the period on appeal, the symptoms associated with the Veteran's depressive disorder, NOS, have more nearly approximated the criteria required for the 50 percent rating with symptoms tantamount to those examples under the code - a 50 percent rating will therefore be granted.  

During the appeal period, the Veteran's disorder has been manifested by depressed mood, anxiety, chronic sleep impairment, occasional concentration problems, constricted affect, hypervigilance, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  While the Board is cognizant that the Veteran did not manifest all of the symptoms suggested under 38 C.F.R. §  4.130, DC 9434, as noted above, the Court has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  



The Veteran's GAF score assigned during the VA examination was 57, which is suggestive of moderate symptoms, such as occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  She was also assigned the much lower GAF score of 37 during her assessment with L.G.  Accordingly, the Board concludes that the Veteran's symptomatology, combined with her moderate and low GAF scores, makes it more likely that her symptoms have been more reflective of additional impairment in most areas, including occupational and social difficulties.

With regard to assigning a higher disability rating for the Veteran's depressive disorder, NOS, the Board has considered whether either a 70 or 100 percent disability rating is warranted.  However, despite the assignment of the lower GAF score by the private clinician who diagnosed her as also having PTSD, there has been no probative medical or lay evidence to suggest that the Veteran ever experienced such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

In closing, the Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  




Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level.  

The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms."  Here, the record does not show that the Veteran has required any hospitalization or inpatient treatment for her depressive disorder during the course of this appeal.  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  


ORDER ON NEXT PAGE

ORDER

An initial evaluation of 50 percent for depressive disorder, NOS, and no more, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran contends that her service-connected degenerative disc disease of the thoracolumbar spine has increased in severity.  Specifically, she has stated that she is now experiencing muscle spasms and sciatica in the right leg.  See VA Form 9, April 2013.  Accordingly, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).   

Moreover, while the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, the Board observes that the claims folder does not contain any treatment records for the Veteran's degenerative disc disease, and there are no treatment reports associated with the Veteran's Virtual VA paperless claims folder.  Therefore, while the case is on remand status-post, an attempt to obtain the most up-to-date VA and/or private treatment reports and associate them with the claims folder must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom she has received treatment for her degenerative disc disease of the thoracolumbar spine since January 2011.  After securing the necessary authorizations for release of this information, the RO/AMC must seek to obtain copies of all treatment records referred to by the Veteran.  Provided that the necessary release forms are completed and returned, an attempt to obtain the identified records must be made.  The RO must also associate with the paper or Virtual VA folder any outstanding VA treatment records pertaining to the Veteran's spinal disorder.  Any negative reply must also be noted in the claims folder.

2.  Thereafter, the Veteran should be accorded a VA examination with an appropriately qualified examiner to determine the current severity of her degenerative disc disease of the thoracolumbar spine.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, to include any neurological disorders associated with her thoracolumbar spine disability, and note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a.)  The examiner must specifically assess the severity of the Veteran's thoracolumbar spine disability, including the current range of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The examiner must specifically describe the effects of the Veteran's thoracolumbar spine disability on her occupational functioning and activities of daily living. 
A complete explanation for all opinions expressed must be included in the examination report.  

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided with a Supplemental Statement of the Case afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


